Citation Nr: 0732342	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for chondromalacia patella of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1985 to January 
1986 and January 1988 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO decision, which 
continued a 20 percent evaluation for chondromalacia patella 
of the right knee.  This issue was previously remanded in an 
April 2007 Board decision.

In May 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Boise, Idaho RO.  A 
transcript of that proceeding has been associated with the 
claims folder.  The Board notes that, at this hearing, the 
veteran raised claims of service connection for a back 
disability, secondary to his service-connected right knee 
disability, and a left knee disability, secondary to his 
service-connected right knee disability.  These claims have 
not been developed for appellate review and are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim.  As mentioned above, 
the Board acknowledges that this issue was previously 
remanded in April 2007.  Regrettably, a remand is once again 
required by law.  See 38 C.F.R. § 4.2 (2007).  Specifically, 
the Board finds that the medical evidence of record is 
inadequate for purposes of evaluating the current severity of 
the veteran's disability.  

The veteran is currently service-connected for chondromalacia 
patella of the right knee.  The medical evidence of record 
reflects that long after service discharge, in 1996, the 
veteran fell backwards while attempting to climb out of the 
back of a truck, resulting in a strained right knee, a right 
fibula fracture, and a torn right anterior cruciate ligament.  
See Intermountain Orthopaedic Specialists treatment notes, 
September and October 1996; VA examination report, August 
1998.  The veteran underwent an anterior cruciate ligament 
reconstruction of the right knee in November 1996 and a 
meniscus repair of the right knee in March 1998.  See St. 
Luke's Regional Medical Center treatment notes, March 1998. 
The veteran's chondromalacia patella is currently the only 
right knee disability for which he is service-connected.  

The Board notes that a VA examination was recently conducted 
in June 2007.  However, this examination report contains no 
discussion or opinion as to which symptoms are attributable 
to the veteran's right knee chondromalacia patella and which 
symptoms are attributable to the repair of his right knee 
meniscus or right knee anterior cruciate ligament.  In 
addition, no other medical evidence of record offers such 
discussion or opinion as to the separation of the effects of 
the veteran's service-connected disability from any other 
non-service-connected disabilities he may have.  Therefore, 
this issue must be remanded in order to obtain such an 
opinion.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (remanding Board's decision where, medical evidence 
did not differentiate between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability).
 
Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	The veteran should be provided with a 
VA compensation examination in order to 
determine the current severity of his 
chondromalacia patella of the right 
knee.  The claims folder must be made 
available to the examiner and pertinent 
documents therein should be reviewed by 
the examiner.  The examiner must note 
in the examination report that the 
claims folder was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the tears of the right knee 
anterior cruciate ligament or of the 
right knee meniscus or arthritis were 
caused or aggravated by his service-
connected chondromalacia of the right 
knee.  If not, the examiner should 
identify and separate the 
symptomatology and effects of any non-
service-connected disability or injury 
from those of his service-connected 
chondromalacia patella of the right 
knee.  Specifically, the examiner 
should note whether the veteran's 
limitation in range of motion is due to 
his chondromalacia patella or to a 
separate injury or disability.  The 
complete rationale for any opinions 
expressed should be provided.

3.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the June 2007 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

